                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7      PETER STROJNIK,                                     Case No. 19-cv-02529-SVK
                                   8                    Plaintiff,
                                                                                              ORDER TO SHOW CAUSE
                                   9             v.

                                  10      MIRABEL HOTEL AND RESTAURANT
                                          GROUP LLC,
                                  11
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          On May 10, 2019, Plaintiff Peter Strojnik, Sr. (“Plaintiff”) filed a complaint against
                                  14   Defendant Mirabel Hotel and Restaurant Group LLC (“Defendant”) for violations of the
                                  15   Americans with Disabilities Act, the California Unruh Civil Rights Act, and the California
                                  16   Disabled Persons Act. See Dkt. 1. Also on May 10, 2019, the Parties were ordered to comply
                                  17   with the provisions of General Order (“G.O.”) 56. See Dkt. 2. On June 25, 2019, Defendant filed
                                  18   its answer. See Dkt. 5. The docket reflects no activity in the matter since that date. Consequently,
                                  19   on December 16, 2019, the Court ordered the Parties to provide by January 3, 2020 a joint status
                                  20   report detailing their compliance with G.O. 56. Dkt. 11. The Parties were also ordered to appear
                                  21   at a case management conference on January 7, 2020. Id. The Parties failed to file a status report
                                  22   and failed to appear at the January 7, 2020 hearing.
                                  23   ////
                                  24   ////
                                  25   ////
                                  26   ////
                                  27   ////
                                  28   ////
                                   1          Accordingly, the Court ORDERS the Parties to show cause why this case should not be

                                   2   dismissed for failure to prosecute. The Parties are to file a written response to this order to show

                                   3   cause by January 17, 2020 at 12:00 p.m. and must appear before this Court on January 21, 2020

                                   4   at 10:00 a.m. If the Parties fail to respond by the January 17, 2020 deadline, the case will be

                                   5   dismissed and the Clerk will close the file.

                                   6          SO ORDERED.

                                   7   Dated: January 7, 2020

                                   8

                                   9
                                                                                                     SUSAN VAN KEULEN
                                  10                                                                 United States Magistrate Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
